COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Brenda Granger and Tyrone McGhee v. Federal Home Loan Mortgage
                          Corporation

Appellate case number:    01-12-01158-CV

Trial court case number: 1011275

Trial court:              County Civil Court at Law No. 2 of Harris County

        On January 11, 2013, appellants Brenda Granger and Tyrone McGhee filed an affidavit
of indigence in the trial court in the above-referenced appeal, and the county clerk timely filed a
contest to the affidavit the same day. See TEX. R. APP. P. 20.1(e). On January 15, 2013, the trial
court timely signed an order sustaining the contest to the affidavit. See TEX. R. APP. P.
20.1(i)(4). If appellants wished to challenge the order sustaining the contest, appellants were
required to file a motion challenging the order no later than January 25, 2013. See TEX. R. APP.
P. 20.1(j)(2). No timely motion challenging the order sustaining the contest was filed.
Accordingly, appellants are not entitled to proceed on appeal without payment of costs.

        Appellants are ORDERED to pay the filing fee of $175.00 to this Court no later than 10
days from the date of this order, or the appeal will be dismissed. See TEX. R. APP. P. 5 (requiring
payment of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence), 42.3 (allowing involuntary dismissal); see also TEX. GOV’T CODE ANN. §§ 51.207,
51.941(a), 101.041 (West 2013) (listing fees in court of appeals); Order Regarding Fees Charged
in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R.
APP. P. app. A § B(1) (listing fees in court of appeals).

       Appellants are further ORDERED to file within 30 days of the date of this order proof
that appellants have paid or made arrangements to pay the clerk’s fee for preparing the clerk’s
record or this Court may dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b);
42.3(b).

       It is so ORDERED.
Judge’s signature: Laura Carter Higley
                   X Acting individually    Acting for the Court


Date: July 17, 2013